Citation Nr: 1101816	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1957 to May 1958.  He 
died in late 2007.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that the appellant requested a hearing in her 
September 2008 substantive appeal, but later withdrew this 
request in a statement received in October 2008.

This case was previously before the Board in February 2010 when 
it was remanded for further development.  

The Board notes that the appellant, in a letter dated in 
September 2010, requested additional time to better represent 
herself in this appeal.  At the same time, in a form signed and 
dated in September 2010, the appellant indicated that she did not 
have any additional evidence regarding the appeal and she 
requested that the claim be forwarded to the Board for immediate 
adjudication.  In any event, the Board notes that a period of 90 
days has elapsed since this correspondence.  As such, the Board 
will proceed with adjudication.


FINDINGS OF FACT

1.  The Veteran died in late 2007, and his death certificate 
lists the cause of his death as heart attack, pulmonary edema, 
brain hemorrhage, and pulmonary embolism.

2.  At the time of his death, the Veteran was in receipt of 
service-connected benefits for scar, postoperative, posterior 
neck, with keloid, rated as 30 percent disabling from December 1, 
1967.

3.  The preponderance of the evidence does not indicate that the 
Veteran's terminal heart attack, pulmonary edema, brain 
hemorrhage, and/or pulmonary embolism may be related to his 
active service or to any service-connected disorder.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.309(e), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in May 2010 that fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  In addition the letter informed 
the appellant of the conditions for which a Veteran was service 
connected at the time of his; provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and provided 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in August 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records 
including the Veteran's terminal treatment records.  The 
appellant has submitted private treatment records from the 
Corporation for Comprehensive Health Services and Center of 
Primary Medicine.  

The Board acknowledges that to date a medical opinion has not 
been obtained with respect to the appellant's claim for benefits.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to an appellant's claim for benefits, there are four 
factors for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, other than the appellant's statements, there is no 
evidence that the Veteran's terminal conditions may be related to 
the Veteran's active service or to the Veteran's service-
connected disability.  As such, the Board finds it unnecessary to 
obtain a VA medical opinion.

In February 2010 the Board remanded the claim for the appellant 
to be provided adequate notice pursuant to Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  In May 2010 the appellant was 
provided with adequate notice.  As such, the Board is thus 
satisfied that the RO has substantially complied with the orders 
of the February 2010 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) 
(regarding substantial compliance).

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that have 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The appellant asserts that the 
treatment that the Veteran received for his service-connected 
skin disorder contributed to the Veteran's death.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that either was 
incurred in or aggravated by service, or which was proximately 
due to or the result of a service-connected condition, was either 
a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a), 3.312(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  For a service-connected disability to be the principal 
cause of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The record reflects that the Veteran died in late 2007.  The 
death certificate lists the cause of death as heart attack, 
pulmonary edema, brain hemorrhage, and pulmonary embolism.  At 
the time of his death, the Veteran was service-connected for 
scar, postoperative, posterior neck, with keloid, rated as 30 
percent disabling from December 1, 1967.  The appellant contends 
that the Veteran was treated with skin transplants and/or skin 
grafts that contributed to the Veteran's death.

VA examination reports, in regard to unrelated claims, dated in 
September 1962 and October 1971 indicated that he Veteran's 
cardiovascular system was normal.  In a VA examination report 
dated in October 1973 the Veteran was not noted to have any 
cardiovascular disorders; however, the Veteran was noted to have 
a blood pressure of 140/90.

The Veteran's service treatment records do not reveal any 
compliant, diagnosis, or treatment for any cardiac, brain, or 
pulmonary disorders.  Upon examination at separation from service 
in March 1958, the Veteran was not diagnosed with any cardiac, 
brain, or pulmonary disorders and the Veteran was noted to have a 
blood pressure of 126/76.  The Veteran's post service treatment 
records reveal that the Veteran was diagnosed with hypertension 
in June 1983 and the Veteran has been diagnosed with and treated 
for hypertension since that time.  In addition, the Veteran's 
post service treatment records reveal that the Veteran has been 
diagnosed with coronary artery disease since June 2001.

The Veteran's post service treatment records reveal that the 
Veteran's skin disorder was treated with skin grafts and 
irradiation.

Other than the appellant's contentions, there is no evidence of 
record that the Veteran's service-connected skin disorder may be 
related to the Veteran's terminal heart attack, pulmonary edema, 
brain hemorrhage, and pulmonary embolism.  In addition, there is 
no evidence of record indicating that the Veteran's terminal 
heart attack, pulmonary edema, brain hemorrhage, and pulmonary 
embolism may be related to the Veteran's active service.

The Board finds that entitlement to service connection for the 
cause of the Veteran's death is not warranted.  The Veteran died 
in late 2007 due to heart attack, pulmonary edema, brain 
hemorrhage, and pulmonary embolism.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any heart, brain, and/or pulmonary disorder.  After 
separation from service the Veteran was awarded service 
connection for a skin disorder.  The Veteran's post service 
treatment records reveal that the Veteran was treated for 
hypertension since June 1983 and was diagnosed with coronary 
artery disease in June 2001.  The Veteran's post service 
treatment records do not reveal any indication that the Veteran's 
hypertension and/or coronary artery disease may be related to the 
Veteran's active service.  Other than the appellant's 
contentions, there is no indication in the evidence of record 
that the treatment that the Veteran received for his skin 
disorder may be related to the cause of the Veteran's death.  
Although the appellant is competent to testify as to observable 
symptoms, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See 38 C.F.R. § 3.159(a)(1); see also 
Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. 2010).  As there is 
no evidence relating the Veteran's cause of death with the 
Veteran's active service, and the competent evidence of record 
does not indicate that the cause of the Veteran's death may be 
related to the Veteran's treatment for his service-connected skin 
disorder, entitlement to service connection for the cause of the 
Veteran's death must be denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for the 
cause of the Veteran's death, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


